              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHAEL PERKINSON,              )
                                )
              Plaintiff,        )
                                )
    v.                          )         1:18CV676
                                )
ANDREW M. SAUL,1                )
Commissioner of Social          )
Security,                       )
                                )
              Defendant.        )


                              ORDER

    This matter is before this court for review of the

Recommendation filed on July 30, 2019, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 18.) In the

Recommendation, the Magistrate Judge recommends that Plaintiff’s

Motion for Judgment on the Pleadings, (Doc. 13), be denied, that

Defendant’s Motion for Judgment on the Pleadings, (Doc. 15), be

granted, and that this action be dismissed with prejudice. The

Recommendation was served on the parties to this action on



    1  The United States Senate confirmed Andrew M. Saul as the
Commissioner of Social Security on June 4, 2019, and he took the
oath of office on June 17, 2019. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul is substituted
for Nancy A. Berryhill as the Defendant in this suit. Neither
the Court nor the parties need take any further action to
continue this suit by reason of the last sentence of section
205(g) of the Social Security Act, 42 U.S.C. § 405(g).
July 30, 2019. (Doc. 19.) Counsel for Plaintiff filed timely

objections, (Doc. 20), to the Recommendation, and Defendant

responded to Plaintiff’s objections. (Doc. 21.)

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.”   28 U.S.C. § 636(b)(1). This court “may accept, reject,

or modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .   [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation to which objection was made and has made a de

novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 18), is ADOPTED. IT IS FURTHER ORDERED

that Plaintiff’s Motion for Judgment on the Pleadings, (Doc.

13), is DENIED, that Defendant’s Motion for Judgment on the

Pleadings, (Doc. 15), is GRANTED, that the Commissioner’s

decision is AFFIRMED, and that this action be dismissed with

prejudice.




                                -2-
    A judgment dismissing this action will be entered

contemporaneously with this Order.

    This the 13th day of September, 2019.



                              _______________________________________
                                  United States District Judge




                               -3-
